         

Exhibit 10.1
[AMENDED AND RESTATED] INDEMNIFICATION AGREEMENT
          [AMENDED AND RESTATED INDEMNIFICATION] AGREEMENT, dated as of
[__________], between Aircastle Limited, a company incorporated under the laws
of Bermuda with its registered office located at Clarendon House, 2 Church
Street, Hamilton 11, Bermuda (the “Company”), and ___________(“Indemnitee”).
          WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;
          WHEREAS, Indemnitee is a director and/or officer of the Company;
          WHEREAS, the Amended Bye-laws of the Company require the Company to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted by law and the Indemnitee has agreed to serve, and continue to
serve, as a director and/or officer of the Company in part in reliance on such
Amended Bye-laws;
          WHEREAS, the Board of Directors of the Company has determined that the
inability of the Company to retain and attract as directors and officers the
most capable persons would be detrimental to the interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and directors’ and officers’ liability insurance coverage will
be available in the future; and
          WHEREAS, in recognition of the foregoing, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies; and
          [WHEREAS, this Amended and Restated Indemnification Agreement amends
and restates in its entirety the Indemnification Agreement, dated as of
[________], between the Company and Indemnitee;]
          NOW, THEREFORE, in consideration of the premises and covenants
contained herein and of Indemnitee continuing to serve the Company directly or,
at its request, another enterprise, after the date hereof, the sufficiency of
which is hereby acknowledged, and intending to be legally bound hereby, the
Company and Indemnitee hereby covenant and agree as follows:
     1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

  (a)   Change in Control: shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 20% or more of the total voting power
represented by the Company’s then outstanding Voting Securities, or (ii) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
whose election by the Board of Directors or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareholders of the Company approve an amalgamation, scheme of arrangement,
merger or consolidation of the Company with any other corporation, other than an
amalgamation, scheme of arrangement, merger or consolidation which would result
in the Voting Securities of the Company outstanding

 



--------------------------------------------------------------------------------



 



      immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such amalgamation, scheme of arrangement, merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company’s
assets.     (b)   Claim: means any threatened, asserted, pending or completed
action, suit or proceeding, or appeal thereof, or any inquiry or investigation,
whether instituted by (or in the right of) the Company or any governmental
agency or any other person or entity, in which Indemnitee was, is, may be or
will be involved as a party, witness or otherwise, whether formal or informal,
that Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.     (c)   ERISA: means the Employee Retirement Income
Security Act of 1974, as amended.     (d)   Expenses: include attorneys’ fees
and all other direct or indirect costs, expenses and obligations, including
judgments, fines, penalties, interest, appeal bonds, amounts paid in settlement
with the approval of the Company, and counsel fees and disbursements (including,
without limitation, experts’ fees, court costs, retainers, transcript fees,
duplicating, printing and binding costs, as well as telecommunications, postage
and courier charges, and any premium, security for and other costs relating to
any costs bond, supersedes bond or other appeal bond or its equivalent) paid or
incurred in connection with investigating, prosecuting, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, prosecute, defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event, and shall include (without limitation) all
attorneys’ fees and all other expenses incurred by or on behalf of an Indemnitee
in connection with preparing and submitting any requests or statements for
indemnification, advancement or any other right provided by this Agreement
(including, without limitation, such fees or expenses incurred in connection
with legal proceedings contemplated by Section 2(d) hereof).. “Expenses” shall
also include reasonable compensation for time spent by Indemnitee, for which
Indemnitee is not compensated by the Company or any affiliate or third party and
provided that Indemnitee is not in the employment of or providing services for
compensation to the Company or any affiliate.     (e)   Indemnifiable Amounts:
means (i) any and all liabilities, Expenses, damages, judgments, fines,
penalties, ERISA excise taxes and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such liabilities, Expenses, damages, judgments, fines, penalties,
ERISA excise taxes or amounts paid in settlement) arising out of or resulting
from any Claim relating to an Indemnifiable Event, (ii) any liability pursuant
to a loan guaranty or otherwise, for any indebtedness of the Company or any
subsidiary of the Company, including, without limitation, any indebtedness which
the Company or any subsidiary of the Company has assumed or taken subject to,
and (iii) any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise).     (f)   Indemnifiable Event: means
any event or occurrence, whether occurring before, on or after the date of this
Agreement, related to the fact that Indemnitee is or was a director and/or

 



--------------------------------------------------------------------------------



 



      officer or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, manager, member, partner, tax
matter partner, trustee, agent or fiduciary of another company, corporation,
limited liability company, partnership, joint venture, employee benefit plan,
trust, agent, fiduciary or other entity or enterprise, or by reason of anything
done or not done by Indemnitee in any such capacity (in all cases whether or not
Indemnitee is acting or serving in any such capacity or has such status at the
time any Indemnifiable Amount is incurred for which indemnification, advancement
or any other right can be provided by this Agreement). References to “serving at
the request of the Company” shall include, but not be limited to, any service as
a director, officer, employee or agent of the Company or any other entity which
imposes duties on, or involves services by, such director officer, employee or
agent with respect to any employee benefit plan, employee pension trust, or any
similar entity, or any participants or beneficiaries thereof, including as a
deemed fiduciary thereto.     (g)   Independent Legal Counsel: means an attorney
or firm of attorneys, selected in accordance with the provisions of Section 3
hereof, who is experienced in matters of corporate law and who shall not have
otherwise performed services for the Company or Indemnitee within the last five
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).     (h)   Reviewing Party: means any appropriate person or body
consisting of a member or members of the Company’s Board of Directors or any
other person or body appointed by the Board who is not a party to the particular
Claim for which Indemnitee is seeking indemnification, or Independent Legal
Counsel.     (i)   Voting Securities: means any securities of the Company which
vote generally in the election of directors.

     2. Basic Indemnification Arrangement; Advancement of Expenses.
          (a) Subject to clause 11 and applicable law, in the event Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, a Claim by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify Indemnitee, or cause Indemnitee to be indemnified, to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand is presented to the Company, and hold
Indemnitee harmless against any and all Indemnifiable Amounts.
          (b) If so requested by Indemnitee, the Company shall advance, or cause
to be advanced (within two business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”). The Company shall, in accordance
with such request (but without duplication), either (i) pay, or cause to be
paid, such Expenses on behalf of Indemnitee, or (ii) reimburse, or cause the
reimbursement of, Indemnitee for such Expenses. Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any prior determination by the
Reviewing Party that the Indemnitee has satisfied any applicable standard of
conduct for indemnification or to any prior determination with regard to
Indemnitee’s ability to carry out any reimbursement obligations. The right to
advances under this paragraph (b) shall in all events continue until the final
disposition of any proceeding, claim or action, including any appeal.
          (c) Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
pursuant to this Agreement in connection with any Claim initiated by Indemnitee
unless (i) the Company has joined in or Company’s Board of Directors has
authorized or consented to the initiation of such Claim or (ii) the Claim is one
to enforce Indemnitee’s rights under this Agreement.
          (d) Notwithstanding the foregoing, (i) the indemnification obligations
of the Company under Section 2(a) shall be subject to the condition that the
Reviewing Party shall not have determined (in a written legal opinion, in any
case in which the Independent Legal Counsel referred to in Section 3 hereof is
involved) that

 



--------------------------------------------------------------------------------



 



Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid (it being understood and agreed that the foregoing
agreement by Indemnitee shall be deemed to satisfy any requirement that
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Company’s Board of Directors, and if
there has been such a Change in Control, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty days after written demand is
presented to the Company or if the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified in whole or in part under applicable
law, Indemnitee shall have the right to commence litigation in the Supreme Court
of Bermuda or any court in the State of Delaware having subject matter
jurisdiction thereof and in which venue is proper seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee. If there has been no
determination by the Reviewing Party within ninety days after written demand is
presented to the Company, then the requisite determination that Indemnitee is
entitled to indemnification hereunder shall be deemed to have been made.
          (e) The Company acknowledges that a settlement or other disposition
short of final judicial determination may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement with or without payment of money) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.
The termination of any proceeding or any claim, issue or matter therein, by
judgment, order, settlement (with or without court approval), conviction, or
upon a plea of nolo contender or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
(or not opposed to) the best interests of the Company and, with respect to any
criminal proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any Company Amended Bye-law or provision of the
Company’s Memorandum of Association now or hereafter in effect, the Company
shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
delayed, conditioned or withheld). Such counsel, among other things, shall
render its written opinion to the Company and Indemnitee as to whether and to
what extent the Indemnitee would be permitted to be indemnified under applicable
law. The Company agrees to pay the reasonable fees of the Independent Legal
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
     4. Indemnification for Additional Expenses. Subject to clause 11 and
subject to Section 2(d), the Company shall indemnify, or cause the
indemnification of, Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall advance such Expenses to Indemnitee subject to and in
accordance with Section 2(b), which are incurred by Indemnitee in connection
with any action brought by Indemnitee for (i) indemnification or an Expense
Advance by the Company under this Agreement or any Company Amended Bye-law or
provision of the Company’s

 



--------------------------------------------------------------------------------



 



Memorandum of Association now or hereafter in effect and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be; provided that Indemnitee shall be required to reimburse such
Expenses in the event that a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that such action
brought by Indemnitee, or the defense by Indemnitee of an action brought by the
Company or any other person, as applicable, was frivolous or in bad faith.
     5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, except for clause 11, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.
     6. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder the Reviewing Party, court, any finder of fact or other relevant
person shall presume that the Indemnitee has satisfied the applicable standard
of conduct and is entitled to indemnification, and the burden of proof shall be
on the Company (or any other person or entity disputing such conclusions) to
establish, by clear and convincing evidence, that Indemnitee is not so entitled.
     7. Reliance as Safe Harbor. For purposes of this Agreement and subject to
applicable law, Indemnitee shall be deemed to have acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company if Indemnitee’s actions or omissions to act are taken
in good faith reliance upon the records of the Company, including its financial
statements, or upon information, opinions, reports or statements furnished to
Indemnitee by the officers or employees of the Company in the course of their
duties, or by committees of the Company’s Board of Directors, or by any other
person (including legal counsel, accountants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.
     8. No Other Presumptions. For purposes of this Agreement, but subject to
applicable law, the termination of any Claim, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.
     9. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Amended
Bye-laws or Memorandum of Association or the Companies Act 1981 of Bermuda or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Amended Bye-laws or Memorandum of
Association or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. To the extent that there is a conflict or inconsistency between the
terms of this Agreement, the Company’s Amended Bye-laws or Memorandum of
Association, it is the intent of the parties hereto that the Indemnitee shall
enjoy the greater benefits regardless of whether contained herein or in the
Company’s Amended Bye-laws or Memorandum of Association. No amendment or
alteration of the Company’s Amended Bye-laws or Memorandum of Association or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.

 



--------------------------------------------------------------------------------



 



     10. Liability Insurance. So long as Indemnitee serves as a director and/or
officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or potential Indemnifiable Event, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
policies of directors’ and officers’ liability insurance in effect at the date
hereof. The minimum AM Best rating for the insurance carriers shall not be less
than A- VI. In the event of a Change in Control if the Company becomes insolvent
or subject to receivership or bankruptcy proceedings, the Company shall maintain
in force any and all directors’ and officers’ liability insurance policies that
provide coverage to Indemnitee for a period of six years thereafter (a “Tail
Policy”). Such coverage shall be placed by the incumbent broker at the time of
such event, and placed with the incumbent insurance carriers using the policies
that were in place at the time of such event or with substantially equivalent
carriers using substantially comparable policy terms. To the extent the Company
maintains an insurance policy or policies providing directors’ and officers’
liability insurance, Indemnitee shall be covered by such policy or policies, in
accordance with its or their terms.
     11. Limitation of Indemnification. Notwithstanding any other terms or
provisions of this Agreement, nothing herein shall indemnify the Indemnitee
against, or exempt the Indemnitee from, any liability in respect of the
Indemnitee’s fraud or dishonesty, as established in a final adjudication not
subject to any further appeal.
     12. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.
     13. Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
     14. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all Expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.
     15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy placed and paid for by the Company, Amended Bye-law,
provision of the Company’s Memorandum of Association or otherwise) of the
amounts otherwise indemnifiable hereunder.
     16. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include both
the Company, or any subsidiary of the Company, and Indemnitee and Indemnitee
concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Company or any
subsidiary of the Company, or (iii) any such representation by such counsel
would be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event which the

 



--------------------------------------------------------------------------------



 



Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold, condition
or delay its or his or her consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee. In no event shall Indemnitee
be required to waive, prejudice or limit attorney-client privilege or
work-product protection or other applicable privilege or protection.
     17. No Adverse Settlement. The Company shall not seek, agree to, consent
to, support, or agree not to contest any settlement or other resolution of any
Claim(s), or other matter if such agreement, consent, support (or agreement not
to consent) has the actual or purported effect of extinguishing, limiting or
impairing Indemnitee’s rights hereunder, including without limitation the entry
of any bar order or other order, decree or stipulation, pursuant to 15 U.S.C. §
78u-4 (the Private Securities Litigation Reform Act), or any similar foreign,
federal or state statute, regulation, rule or law.
     18. Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor or continuing company by
amalgamation, scheme of arrangement, purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by amalgamation, scheme of arrangement, purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee and his or her counsel, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
an officer and/or director of the Company or of any other entity or enterprise
at the Company’s request.
     19. Security. To the extent requested by Indemnitee and approved by the
Company’s Board of Directors, the Company may at any time and from time to time
provide security to Indemnitee for the obligations of the Company hereunder
through an irrevocable bank line of credit, funded trust or other collateral or
by other means. Any such security, once provided to Indemnitee, may not be
revoked or released without the prior written consent of such Indemnitee.
     20. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.
     21. Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the Company, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute proceedings,
either in law or at equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue. The Company acknowledges that, in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court in connection with any enforcement or other action with respect to this
Agreement and the Company hereby waives any such requirement of a bond or
undertaking.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.
     23. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

 



--------------------------------------------------------------------------------



 



     24. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            AIRCASTLE LIMITED
      By:           Name:           Title:           INDEMNITEE
         

 